DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 05/05/2021. The examiner acknowledges the amendments to claims 13 and 15. Claim 18 is cancelled. Claims 1-17 and 19-20 are subject to examination hereinbelow.  

Response to Arguments
Applicant's arguments filed 04/11/2022 with respect to the double-patenting rejections have been fully considered but they are not persuasive. Claim 13 was previously indicated as non-statutory double patenting over at least claim 3 of U.S. Patent No. 11213225 for being generic to and infringing upon that claim and from those from which it depends. Claim 13 is now non-statutory double patenting over at least claim 6 of U.S. Patent No. 11213225 for being generic to and infringing upon that claim and from those from which it depends. Subsequently, claims 14-17 are now non-statutory double patenting over at least claim 6 of U.S. Patent No. 11213225 for being generic to and infringing upon that claim and from those from which it depends. A non-statutory double patenting rejection will not be held in abeyance.
Applicant's arguments filed 04/11/2022 with respect to the USC 103 rejections of claims 19-20 have been fully considered but they are not persuasive. On pg 10 of their Remarks, Applicant asserts determining tidal volume and respiratory rate from acoustic sensors as disclosed in [0164] of Sampath (cited in previous Office Action) is not the same as the claimed correlating the measured sound vibrations into a measurement of tidal volume and respiratory rate as claimed in claim 19. Examiner respectfully disagrees.
The BRI of the term “correlating” is the existence of a relationship between two or more elements. There must be some known relationship between raw acoustic measurements and the values of tidal volume and respiratory rate determined from the raw acoustic measurements. So Sampath teaches a correlation between raw acoustic measurements and the values of tidal volume and respiratory rate by determining tidal volume and respiratory rate from the acoustic measurements [0164].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, and 10-11 of U.S. Patent No. 11213225. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of the application are generic to and would infringe on claim 1 of the patent, claim 4 of the application infringes on claim 2 of the patent, claim 5 of the application infringes on claim 3 of the patent, claim 6 infringes on claim 4 of the patent, claim 7 of the application infringes on claim 5 of the patent, claim 8 of the application infringes on claim 6 of the patent, claim 9 of the application infringes on claim 8 of the patent, claim 10 of the application infringes on claim 2 of the patent, claim 11 of the application infringes on claim 10 of the patent, claim 12 of the application infringes on claim 11 of the patent, claims 13-17 of the application infringe on claim 6 of the patent, and claims 19-20 of the application infringe on claim 1 of the patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160283665 A1 to Sampath, et al. (cited by Applicant, hereinafter Sampath) in view of US 20170325779 A1 to Spina, et al. (cited by Applicant, hereinafter Spina).
Regarding claim 19, Sampath teaches a method of monitoring respiration [0164], the method comprising:
providing an acoustic measurement device configured to measure sound vibrations [0164];
correlating the measured sound vibrations into a measurement of tidal volume and respiratory rate [0164];
calculating a breathing parameter ([0198], blood oxygen saturation can be considered a breathing parameter, because it is dependent at least in part on the rate of oxygen a person breathes in); and
correlating the calculated breathing parameter to a risk score defined on a predefined scale ([0366, 0368], blood oxygen saturation has a predefined scale of 1-100 percent, wherein if blood oxygen saturation falls below a predefined threshold of say 94%, a significant risk of an adverse physiological condition is determined and an alarm is sent out).
However, Sampath does not teach the acoustic measurement device is configured to measure sound vibrations within a trachea.
Spina teaches an acoustic measurement device is configured to measure sound vibrations within a trachea [0088].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sampath to have the acoustic measurement device configured to measure sound vibrations within a trachea, because doing so would ensure a high signal-to-noise ratio, as recognized by Spina [0089, 0093].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sampath in view of Spina as applied to claim 20 above, and further in view of US 20080221468 A1 to Stahmann, et al. (cited by Applicant, hereinafter Stahmann).
Regarding claim 20, Sampath in view of Spina teach the limitations of claim 19, however they do not teach the calculated breathing parameter is at least one selected from the group consisting of an absolute tidal volume, a direction of tidal volume, a rate of change of tidal volume, and a duration of time that the measured tidal volume deviates from a predetermined range; and
the risk score is indicative of a likelihood of an adverse event associated with at least one selected from the group consisting of absolute tidal volume, the direction of tidal volume, the rate of change of tidal volume, and the duration of time that the measured tidal volume deviates from the predetermined range.
Stahmann teaches a calculated breathing parameter is at least one selected from the group consisting of an absolute tidal volume, a direction of tidal volume, a rate of change of tidal volume, and a duration of time that the measured tidal volume deviates from a predetermined range (P(C1), P(C2), and P(C3)) ([0005, 0038-Table 1, 0045-Table 2, 0073-0074, 0076-0078, 0115], the probability risk values of respiratory conditions such as respiratory rate, absolute tidal volume (810 as shown in Fig 8A), and rates of change can be determined); and
a risk score is indicative of a likelihood of an adverse event associated with at least one selected from the group consisting of absolute tidal volume, the direction of tidal volume, the rate of change of tidal volume, and the duration of time that the measured tidal volume deviates from a predetermined range (P(C1), P(C2), and P(C3)) ([0005, 0038-Table 1, 0045-Table 2, 0073-0074, 0076-0078, 0115], the probability risk values of respiratory conditions such as respiratory rate, absolute tidal volume (810 as shown in Fig 8A)).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sampath in view of Spina to have the calculated breathing parameter is at least one selected from the group consisting of an absolute tidal volume, a direction of tidal volume, a rate of change of tidal volume, and a duration of time that the measured tidal volume deviates from a predetermined range; and
the risk score is indicative of a likelihood of an adverse event associated with at least one selected from the group consisting of absolute tidal volume, the direction of tidal volume, the rate of change of tidal volume, and the duration of time that the measured tidal volume deviates from the predetermined range, because doing so would enable updating of prediction criteria to improve accuracy, as recognized by Stahmann [0086].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791